                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 UNDRANECKIO BRASSFIELD                                                               PLAINTIFF

 vs.                                             CIVIL ACTION No.: 3:17-CV-72-HTW-LRA

 JOSEPHINE BOYD and
 MICHELLE JACKSON                                                                 DEFENDANTS

                       ORDER ADOPTING REPORT AND RECOMMENDATION

       BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge Linda Anderson [Docket no. 36]. In her Report and Recommendation, filed on

April 30, 2019, Magistrate Judge Anderson recommended that the petitioner’s complaint [Docket

no. 1] be DISMISSED for failure to state a claim for which he is entitled relief. Magistrate Judge

Anderson directed the pro se plaintiff to file any objections within fourteen (14) days. The plaintiff

has failed to do so.

       Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 36], this court finds it well-taken. Therefore, the Report and

Recommendation of the Magistrate Judge is hereby ADOPTED as the order of this court.

       Accordingly, this order hereby DISMISSES this lawsuit WITHOUT PREJUDICE and

orders that the parties are to bear their own costs.

       SO ORDERED this the 12th day of July, 2019.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE




                                                  1
